UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08394 Templeton Dragon Fund, Inc. (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, FL 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 12/31 Date of reporting period: 9/30/16 Item 1. Schedule of Investments. Templeton Dragon Fund, Inc. Consolidated Statement of Investments, September 30, 2016 (unaudited) Country Shares Value Common Stocks 99.0% Aerospace & Defense 0.2% a AVIC Helicopter Co. Ltd., A China 273,639 $ 1,665,229 Auto Components 1.0% a Fuyao Glass Industry Group Co. Ltd., A China 1,287,400 3,259,216 a,b Ningbo Joyson Electronic Corp., A China 464,500 2,353,970 Weifu High-Technology Co. Ltd., B China 647,819 1,422,365 b,c Xinyi Automobile Glass Hong Kong Enterprises Ltd., Reg S Hong Kong 37,250 7,828 7,043,379 Automobiles 5.1% Chongqing Changan Automobile Co. Ltd., B China 5,357,019 8,729,972 Dongfeng Motor Group Co. Ltd., H China 14,698,000 14,685,967 Jiangling Motors Corp. Ltd., B China 4,937,808 12,592,243 36,008,182 Banks 9.6% BOC Hong Kong (Holdings) Ltd. Hong Kong 1,096,100 3,702,491 a China Construction Bank Corp., A China 16,915,128 13,133,336 China Construction Bank Corp., H China 27,602,272 20,462,339 a China Merchants Bank Co. Ltd., A China 768,689 2,073,926 a Industrial and Commercial Bank of China Ltd., A China 18,195,718 12,082,114 Industrial and Commercial Bank of China Ltd., H China 17,420,155 10,892,720 a Ping An Bank Co. Ltd., A China 3,561,715 4,842,130 67,189,056 Beverages 0.7% a Kweichow Moutai Co. Ltd., A China 111,819 4,996,289 Capital Markets 2.7% a Changjiang Securities Co. Ltd., A China 7,317,000 11,647,362 a CITIC Securities Co. Ltd., A China 238,928 577,301 a Huatai Securities Co. Ltd., A China 2,439,123 6,566,138 18,790,801 Chemicals 1.2% Green Seal Holding Ltd. China 1,397,300 6,877,312 a Zhejiang Weixing New Building Materials Co., Ltd., A China 712,500 1,846,502 8,723,814 Communications Equipment 0.6% a,d Guangzhou Haige Communications Group Inc. Co., A China 2,273,439 4,482,553 Construction Materials 0.5% Anhui Conch Cement Co. Ltd., H China 460,000 1,260,258 Asia Cement China Holdings Corp. China 9,652,629 2,327,179 3,587,437 Distributors 1.1% Dah Chong Hong Holdings Ltd. China 18,359,520 7,408,807 Diversified Telecommunication Services 0.2% China Telecom Corp. Ltd., H China 2,948,000 1,486,096 China Unicom (Hong Kong) Ltd. China 170,752 204,955 1,691,051 Electric Utilities 2.2% Cheung Kong Infrastructure Holdings Ltd. Hong Kong 1,768,400 15,207,189 a Chongqing Fuling Electric Power Industrial Co. Ltd., A China 92,500 495,110 15,702,299 Electrical Equipment 0.7% a Jiangsu Linyang Energy Co. Ltd., A China 3,306,282 4,559,295 Quarterly Statement of Investments | See Notes to Statement of Investments. Templeton Dragon Fund, Inc. Consolidated Statement of Investments, September 30, 2016 (unaudited) (continued) Electronic Equipment, Instruments & Components 1.4% a Avic Jonhon OptronicTechnology Co. Ltd., A China 1,298,067 7,852,687 Flytech Technology Co. Ltd. Taiwan 405,000 1,404,407 a Shenzhen Everwin Precision Technology Co. Ltd., A China 89,900 374,471 9,631,565 Food & Staples Retailing 5.1% Beijing Jingkelong Co. Ltd., H China 10,793,229 2,282,116 Dairy Farm International Holdings Ltd. Hong Kong 4,714,778 33,474,924 35,757,040 Food Products 2.7% Uni-President China Holdings Ltd. China 23,230,000 16,472,310 Uni-President Enterprises Corp. Taiwan 1,329,831 2,499,091 18,971,401 Health Care Equipment & Supplies 0.6% Ginko International Co. Ltd. Taiwan 193,000 1,918,342 a Lepu Medical Technology Beijing Co. Ltd., A China 918,700 2,548,884 4,467,226 Hotels, Restaurants & Leisure 0.9% a Songcheng Performance Development Co. Ltd., A China 1,619,469 5,947,148 Household Durables 0.3% a Gree Electric Appliances Inc. of Zhuhai, A China 145,476 484,513 a Qingdao Haier Co. Ltd., A China 1,089,016 1,655,168 2,139,681 Independent Power & Renewable Electricity Producers 0.3% Huaneng Renewables Corp. Ltd., H China 6,170,000 2,147,789 Industrial Conglomerates 1.7% CK Hutchison Holdings Ltd. Hong Kong 366,000 4,652,652 Hopewell Holdings Ltd. Hong Kong 1,991,500 7,266,234 11,918,886 Insurance 6.0% AIA Group Ltd. Hong Kong 3,830,380 25,457,346 China Life Insurance Co. Ltd., H China 2,237,000 5,768,177 a Ping An Insurance (Group) Co. of China Ltd., A China 2,111,750 10,812,606 42,038,129 Internet & Catalog Retail 0.2% b JD.com Inc., ADR China 62,655 1,634,669 Internet Software & Services 11.9% b Alibaba Group Holding Ltd., ADR China 148,830 15,744,726 b Baidu Inc., ADR China 45,000 8,193,150 Tencent Holdings Ltd. China 1,979,500 54,359,783 a Wangsu Science & Technology Co. Ltd., A China 523,200 5,473,853 83,771,512 IT Services 1.9% TravelSky Technology Ltd., H China 5,630,359 13,356,618 Leisure Products 0.9% a Alpha Group, A China 497,500 2,086,464 Merida Industry Co. Ltd. Taiwan 837,000 3,959,091 6,045,555 Machinery 1.1% a Han's Laser Technology Co. Ltd., A China 95,100 304,190 a Shenwu Environmental Technology Co. Ltd., A China 869,750 3,304,779 a Zhengzhou Yutong Bus Co. Ltd., A China 1,325,273 4,384,072 7,993,041 Marine 0.8% China Shipping Development Co. Ltd., H China 9,492,000 5,127,602 Templeton Dragon Fund, Inc. Consolidated Statement of Investments, September 30, 2016 (unaudited) (continued) b Sinotrans Shipping Ltd. China 5,172,000 780,166 5,907,768 Media 1.1% a Beijing Enlight Media Co. Ltd., A China 1,746,000 2,839,514 Poly Culture Group Corp. Ltd., H China 1,071,500 2,769,805 a Zhejiang Huace Film & TV Co. Ltd., A China 1,023,400 2,092,328 7,701,647 Oil, Gas & Consumable Fuels 7.3% China Petroleum and Chemical Corp., H China 50,355,000 36,680,365 CNOOC Ltd. China 3,592,800 4,456,057 PetroChina Co. Ltd., H China 14,755,500 9,683,098 50,819,520 Paper & Forest Products 4.0% Nine Dragons Paper Holdings Ltd. China 29,791,901 27,847,026 Pharmaceuticals 3.5% a Jiangsu Hengrui Medicine Co. Ltd., A China 2,455,920 16,233,898 a Jiangzhong Pharmaceutical Co. Ltd., A China 360,665 1,956,963 a Kangmei Pharmaceutical Co. Ltd., A China 1,016,100 2,470,343 Tong Ren Tang Technologies Co. Ltd., H China 1,904,300 3,702,365 24,363,569 Real Estate Management & Development 1.9% Cheung Kong Property Holdings Ltd. Hong Kong 427,000 3,115,924 China Overseas Land & Investment Ltd. China 760,000 2,576,985 a Poly Real Estate Group Co. Ltd., A China 5,289,800 7,611,680 13,304,589 Semiconductors & Semiconductor Equipment 9.5% Taiwan Semiconductor Manufacturing Co. Ltd. Taiwan 11,462,136 66,855,439 Software 0.5% a Aisino Corp., A China 106,310 351,679 a Beijing Thunisoft Corp. Ltd., A China 989,719 3,020,367 3,372,046 Textiles, Apparel & Luxury Goods 3.2% Anta Sports Products Ltd. China 8,135,000 22,077,620 Transportation Infrastructure 3.3% COSCO Shipping Ports Ltd. China 7,994,274 8,193,864 a Shenzhen Airport Co., A China 11,268,300 14,964,497 23,158,361 Wireless Telecommunication Services 3.1% China Mobile Ltd. China 1,768,500 21,398,432 Total Common Stocks (Cost $420,737,857) 694,474,469 Short Term Investments (Cost $4,017,865) 0.6% Money Market Funds 0.6% b,e Institutional Fiduciary Trust Money Market Portfolio United States 4,017,865 4,017,865 Total Investments (Cost $424,755,722) 99.6% 698,492,334 Other Assets, less Liabilities 0.4% 3,075,676 Net Assets 100.0% $ 701,568,010 a The security is owned by Templeton China Opportunities Fund, Ltd., a wholly-owned subsidiary of the Fund. See Note 6. b Non-income producing. Templeton Dragon Fund, Inc. Consolidated Statement of Investments, September 30, 2016 (unaudited) (continued) Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. This security has been deemed liquid under guidelines approved by the Fund's Board of Directors. At September 30, 2016, the value of this security was $7,828, representing less than 0.1% of net assets. d Security has been deemed illiquid because it may not be able to be sold within seven days. At September 30, 2016, the value of this security was $4,482,553, representing 0.6% of net assets. e See Note 5 regarding investments in affiliated management investment companies. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt Templeton Dragon Fund, Inc. Notes to Consolidated Statement of Investments (unaudited) 1. ORGANIZATION Templeton Dragon Fund, Inc. (Fund) is registered under the Investment Company Act of 1940 as a closed-end management investment company and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Funds Board of Directors (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Fund's valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of 4 p.m. Eastern time, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing NAV. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before 4 p.m. Eastern time. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Fund’s portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Fund’s portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 3. INCOME TAXES At September 30, 2016, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ 435,095,677 Unrealized appreciation $ 345,996,246 Unrealized depreciation (82,599,589 ) Net unrealized appreciation (depreciation) $ 263,396,657 4. CONCENTRATION OF RISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. Investing in China A-shares may include certain risks and considerations not typically associated with investing in U.S. securities. In general, A-shares are issued by companies incorporated in the People’s Republic of China (PRC) and listed on the Shanghai and Shenzhen Stock Exchanges and available for investment by domestic (Chinese) investors and holders of a Qualified Foreign Institutional Investors (QFII) license. The Shanghai and Shenzhen Stock Exchanges are, however, substantially smaller, less liquid and more volatile than the major securities markets in the United States. 5. INVESTMENTS IN AFFILIATED MANAGEMENT INVESTMENT COMPANIES The Fund invests in one or more affiliated management investment companies for purposes other than exercising a controlling influence over the management or policies. During the period ended September 30, 2016, the Fund held investments in affiliated management investment companies as follows: % of Affiliated Fund Number of Shares Number of Shares Value at Shares Outstanding Held at Beginning Gross Gross Held at End of End of Investment Realized Held at End of of Period Additions Reductions Period Period Income Gain (Loss) Period Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio 2,133,867 89,861,272 (87,977,274 ) 4,017,865 $ 4,017,865 $ - $ - 0.0 % a a Rounds to less than 0.1%. 6. INVESTMENTS IN TEMPLETON CHINA OPPORTUNITIES FUND, LTD The Fund invests in certain China A shares through its investment in the China Fund. The China Fund is a Cayman Islands exempt company, is a wholly-owned subsidiary of the Fund, and is able to invest directly in China A shares consistent with the investment objective of the Fund. At September 30, 2016, the China Fund’s investments are reflected in the Fund’s Consolidated Statement of Investments. At September 30, 2016, the net assets of the China Fund were $173,926,530, representing 24.8% of the Fund’s consolidated net assets. The China Fund invests in certain A-shares available to local Chinese investors and QFII. QFIIs are granted a maximum investment quota by China’s State Administration of Foreign Exchange (SAFE) for investing in the Chinese securities market (QFII Quota). The China Fund gains access to the A-shares market through Templeton Investment Counsel, LLC (TIC), which serves as the registered QFII for the China Fund and one other participating Franklin Templeton Investments sponsored investment company. Investment decisions related to A-shares are specific to each participating fund, and each fund bears the resultant economic and tax consequences of its holdings and transactions in A-shares. The China Fund is subject to certain restrictions and administrative processes relating to its ability to repatriate cash balances, investment proceeds, and earnings associated with its A-shares and may incur substantial delays in gaining access to its assets or a loss of value in the event of noncompliance with applicable Chinese rules or requirements. 7. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of September 30, 2016, in valuing the Fund’s assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities Equity Investments: a Communications Equipment $ - $ - $ 4,482,553 $ 4,482,553 All Other Equity Investments b 689,991,916 - - 689,991,916 Short Term Investments 4,017,865 - - 4,017,865 Total Investments in Securities $ 694,009,781 $ - $ 4,482,553 $ 698,492,334 a Includes common stocks b For detailed categories, see the accompanying Consolidated Statement of Investments. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. The reconciliation of assets for the nine months ended September 30, 2016, is as follows: Net Change in Unrealized Appreciation Balance at Net Unrealized (Depreciation) on Beginning of Purchases Transfers Into Transfers Out of Cost Basis Net Realized Gain Appreciation Balance at End of Assets Held at Period (Sales) Level 3 a Level 3 b Adjustments (Loss) (Depreciation) Period Period End Assets: Investments in Securities: Equity Investments: Communications Equipment $ - $ - $ 4,287,362 $ - $ - $ - $ 195,191 $ 4,482,553 $ 195,191 Household Durables 5,218,096 - - (4,164,879 ) - (1,053,217 ) - - - Softw are 4,953,007 - - (4,776,475 ) - (176,532 ) - - - Total Investments in Securities $ 10,171,103 $ - $ 4,287,362 $ (8,941,354 ) $ - $ (1,229,749 ) $ 195,191 $ 4,482,553 $ 195,191 a The investments w ere transferred into Level 3 as a result of the unavailability of a quoted market price in an active market for identical securities and other significant observable valuation inputs. b The investments w ere transferred out of Level 3 as a result of the availability of a quoted price in an active market for identical securities and other significant observable valuation inputs. Significant unobservable valuation inputs developed by the VC for material Level 3 financial instruments and impact to fair value as a result of changes in unobservable valuation inputs as of September 30, 2016, are as follows: Impact to Fair Fair Value at End Value if Input Description of Period Valuation Technique Unobservable Inputs Amount Increases a Assets: Investments in Securities: Equity Investments: Communications Equipment 4,482,553 Market Approach Last Traded Price 12.44 Increase Market Index Adjustment 3.99 % Increase Beta Adjustment 1.44 Increase/Decrease b Total $ 4,482,553 a Represents the directional change in the fair value of the Level 3 financial instruments that w ould result from a significant and reasonable increase in the corresponding input. A sign and reasonable decrease in the input w ould have the opposite effect. Significant impacts, if any, to fair value and/or net assets have been indicated. b Generally, there are direct relationships betw een the Beta Adjustment and the Market Index Adjustment. c Represents a significant impact to fair value but not net assets. 8. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Consolidated Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Mark H. Otani, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Templeton Dragon Fund, Inc. By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date November 25, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date November 25, 2016 By /s/Mark H. Otani Mark H. Otani Chief Financial Officer and Chief Accounting Officer Date
